Citation Nr: 1527544	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  07-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an effective date prior to June 11, 2009, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision and a July 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The February 2006 rating decision denied entitlement to service connection for anterior cervical diskectomy and fusion at C6-7.  A notice of disagreement was received in August 2006, a statement of the case was issued in May 2007, and a substantive appeal was received in June 2007.

The July 2010 DRO decision granted entitlement to a TDIU, effective from June 11, 2009.  The Veteran filed a notice of disagreement with the assigned effective date in August 2010.  A statement of the case was issued in January 2011, and a substantive appeal was received in February 2011.

In May 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In September 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.  The September 2012 Board decision also increased the rating of the Veteran's posttraumatic stress disorder (PTSD) from 50 percent to 70 percent, effective October 16, 2006.  This rating was effectuated by the RO in an October 2012 rating decision.  






FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's current cervical spine disability is etiologically related to an injury that occurred during his active duty service.

2.  On and after October 16, 2006, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a cervical spine disability was incurred as a result of his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  On and after October 16, 2006, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 1507, 5110, 7105 (West 2014); 38 C.F.R. § 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to service connection for a cervical spine disability and entitlement to an earlier effective date for the grant of a TDIU, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for arthritis may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

The Veteran has claimed entitlement to service connection for a cervical spine disability.  In a September 2005 statement, the Veteran reported that he "sustained severe blow caused by crutch swung by robbery suspect, striking my rear of neck."  He reported that the suspects were apprehended and court martialed at Fort Bragg, North Carolina, and that he was treated with bed rest and a prescription by the Fort Bragg medical staff.  He reported that his condition continued to worsen, and that he eventually required surgery.  He reported in a January 2005 statement that the crutch that was broken across his lower neck was presented as evidence at the Courts Martial of the suspects.  

Review of the Veteran's service treatment records reveals no evidence of in-service treatment of a cervical spine injury.  The Veteran's spine was noted to be clinically normal on all examinations of record, and he denied all pertinent symptomatology on all medical history reports of record.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was of military policeman.  His service personnel records contain a Certificate of Achievement from the Office of the Provost Marshal at Fort Bragg commending the Veteran's "[o]utstanding and meritorious performance of duty while functioning as a member of a robbery apprehension team on payday night, 31 January - 1 February 1969."  The certificate notes that the Veteran "was assaulted by two individuals.  Although he sustained a severe blow to the head, he and the two other members of his team managed to successfully effect the apprehension of one of the assailants which resulted in the subsequent apprehension of the other."

Partially redacted records associated with the Courts Martial of the two robbers have also been associated with the claims file.  These records further corroborate the Veteran's account of the incident.  The Veteran's sworn statement notes that each of the robbers had approached him with a crutch in hand, and that "the other man who was to my right, hit me with something hard.  I could not see what it was.  I was knocked down...."  He also reported that he "was taken to the hospital for treatment of the injury on my head.  I received a cut on the back of my neck, but it did not require suturing."  Two other sworn statements from officers on the robbery detail note hearing a loud noise and seeing the Veteran slump to the ground.  Another record notes that "search of the crime scene revealed one pair of crutches, one of which was broken."  

Post-service evidence includes a December 1995 private treatment record from Dr. C.E.W. noting that the Veteran had injured himself in October 1995 when lifting a heavy sofa bed.  It was noted that, earlier, he had strained to pull down a hydraulic tailgate on his truck.  Afterwards, he had pain in the left mid-scapular region that subsequently radiated in the shoulder and down the arm.  Following examination and cervical magnetic resonance imaging (MRI), an impression of cervical herniated nucleus pulposus, C6-7, with radiculopathy upper left extremity was given.  In March 1996, the Veteran underwent an anterior cervical diskectomy and fusion, C6-7 interspace with bone bank graft using microsurgical technique, by Dr. R.B.M.  

A July 2000 record from Dr. R.B.M. notes that the Veteran was "complaining of midline posterior cervical pain.  This pain is right at the midline."  He also noted that the Veteran underwent the March 1996 operation "after a Worker's Compensation injury that occurred in October of 1995."  (In an October 2012 statement, the Veteran's accredited representative noted that the Veteran's 1995 injury was adjudicated by the Army, as the Veteran was a civilian employee at the time of the injury.  He also noted that the Veteran has stated that he did not file a workmen's compensation claim with the Commonwealth of Virginia.)    

A September 2000 record from Dr. A.H.F. notes that the Veteran "has a long history of neck problems.  Unfortunately, he was involved in a motor vehicle accident two days ago.  He was hit from behind and felt pain in his neck."   
In a February 2001 report, Dr. R.B.M. offered his "clear cut opinion, within all reasonable certainty, that the neck pain he is currently having is not in any way related to his job injury that occurred in 1995, after which I performed a cervical disk surgery.  He did well following surgery and had no pain for several years."  He also opined that the Veteran's neck symptoms were not related to his recent ulnar nerve symptomatology, for which he had undergone an ulnar nerve transposition.  

In an undated letter, Dr. C.E.W. stated that, while he does "believe that the injury in 1969 probably did weaken [the Veteran's] neck and would have put him at risk for further injury, I cannot make a causal statement on this matter."  

The record contains an April 2007 VA examination report noting review of the record and interview and examination of the veteran.  Based on the above, the examiner opined that it is less likely than not that the injuries sustained by the Veteran during the in-service robbery caused or contributed to his current disability of status post fusion at C6-7.  In his rationale, the examiner noted that "there is no documentation of any confirmed injury to the veteran's neck while he was on active duty for the United States Army."  He characterized the Veteran's description of the incident at issue as "a subjective narrative report about his having been assaulted by a perpetrator," and he noted that there is no corroborative medical evidence of his having been taken to a hospital for treatment.  He noted that the Military Police Assistants, in their sworn statements, do not actually describe having witnessed the Veteran having been hit by the crutch.  

In an August 20008 letter, Dr. J.E.G. describes the Veteran's in-service neck injury, his pertinent post-service history, and findings on physical examination.  Based on the above, he opined that the Veteran's "arthrodesis of C6-C7 in 1996, more likely than not was caused by his injury to the neck sustained in the service, February 1, 1969."  He stated that, "[w]hile it is possible that he might have developed severe degenerative joint disk disease at C6-C7 independent of any injury, it is more likely in my opinion that the injury was directly related in a cause and effect manner to his eventual surgery."  

Also of record is a January 2009 statement from one of the Criminal Investigators of the US Army CID at Fort Bragg who participated in the operation in which the Veteran was injured.  In this statement, the former investigator noted having come across the Veteran lying on the ground near a broken crutch, and that it was reported that the robber had struck the Veteran on the back of the head and neck.  He "was concerned that the injury might have been severe, since the weapon used, had been broken in the impact, and [the Veteran] looked like he had been knocked un-conscious."  He noted that he "clearly remembered this operation due to the nature of the weapon used.  We often had shots fired during these operations but I never had a crutch used as the assault weapon."  

January 2009 statements from the Veteran's children reflect that both children had observed their father's neck bothering him for a long time and, in a March 2009 statement, the Veteran's wife noted that the Veteran has complained of his neck "ever since I have known him."  

At his May 2012 Board hearing, the Veteran described the in-service neck injury and testified that he has had a "slow dull ache like a toothache.... [e]ver since that night."  

The record also contains a May 2013 opinion from Dr. D.B.M.  This opinion is extraordinarily thorough and contains a detailed discussion of the Veteran's pertinent history based on review of the record and telephone interview of the Veteran.  He opined that "it is at least as likely as not that the veteran's present cervical disability is the direct result of the service-connected cervical injury that occurred on February 1, 1969."  He opined that "[t]he work injury that occurred in 1995 may have mildly aggravated his pre-existing cervical symptoms and pathology."  His rationale features the observation that the crutch injury in service involved the application of "a severe torsion force ... to the cervical spine at the level of impact."  He explained that "[t]he principles of torsion ... explain the process by which [the Veteran's] cervical spine trauma likely cause[d] the [intervertebral disc syndrome] residuals which eventually manifested in his spine."  Specifically, "[w]hen the force exceeds what the individual's spine is capable of absorbing, injuries occur to those areas that are responsible for absorbing stresses that are applied to the spine."  He enclosed an article entitled "The Effects of Torsion on the Lumbar Intervertebral Joints: The Role of Torsion in the Production of Disc Degeneration," and discussed how this article explains the mechanism by which torsion injuries such as the Veteran's lead to "accelerated degeneration of the ... disc and the associated bony elements."  

On the other hand, Dr. D.B.M. noted, the 1995 injury, which arose from lifting a sofa, is of a type that "would not normally cause an injury to a cervical disc.  In fact the most common area that would be susceptible to a disc injury would be the lumbar spine region."  

Dr. D.B.M.'s opinion is based on his orthopedic training, his experience of having been involved in orthopedic surgery for 25 years (including having given presentations at state, regional, national, and international meetings), a thorough review of the available medical records and lay statements, and a "substantial review of the relevant orthopaedic literature."  He also presented his reasons for agreeing or disagreeing with each of the other medical opinions of record.

In December 2013, the Veteran underwent a VA cervical spine evaluation.  Based on review of the record and interview and examination of the Veteran, the examiner diagnosed "Cervical disk problem [status post] fusion 1996."  Among the pertinent medical history, the examiner noted that the Veteran was seen at Walter Reed for back, neck, and hip pain, and low back x-rays were normal.  He noted that, in 1980 he took a few days of sick leave per year.  His neck pain worsened in the 1990s, and he started taking more days off per year.  He did not recall the exact onset of his neck pain.  

The VA examiner opined that the Veteran's cervical spine disability was less likely as not incurred in or caused by military service.  For his rationale, he noted that the Veteran had a neck injury in service that had healed.  He noted that the Veteran had no follow-up to his injury in his active service records or his Reserve record.  He noted that the Veteran reported a 1971 spine x-ray at Walter Reed was normal.  He noted the Veteran's subsequent history, including having remained in active service until 1971, and subsequently working in the Reserves and with the police for over 20 years.  He did not mention neck pain in a June 1993 examination.  The examiner further noted that the lifting injury led to the MRI of the cervical spine that revealed disc herniation, which led to surgical fusion and the Veteran being followed by workman's compensation from 1995 to 2000.  December 2013 cervical x-rays revealed essentially the same pathology, with no difference between his cervical spine (with history of injury) and his lumbar spine (without history of injury).  The examiner also noted that the Veteran could not tell whether his neck problems or back problems occurred first.  He also noted that the Veteran has suffered arthritis in many places, and that osteoarthritis is known to have a genetic factor and is associated with more than 20 years of hard work as a policeman and a Reservist.  

A March 2014 letter from Dr. D.B.M. addresses the December 2013 VA examiner's opinion.  In doing so, he noted that the VA physician is not an orthopedist and, rather, appears to practice internal medicine.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the above opinions are in relative equipoise with respect to whether the Veteran has a current cervical spine disability that is related to an in-service injury.  All of the examiners are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1), with Dr. D.B.M.'s specialized orthopedic training rendering him particularly qualified to provide competent medical evidence in this case.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  All of the examiners explain the medical basis for their opinions, including thorough discussion of the facts of the Veteran's case and descriptions of the pertinent medical principles.  Therefore, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a cervical spine disability is warranted.

III.  Earlier Effective Date for TDIU

The Veteran has also claimed entitlement to an effective date prior to June 11, 2009, for the award of a TDIU.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2014).

The TDIU claim in this case is considered to have been part and parcel of the PTSD claim that was resolved by the Board's September 2012 decision that increased the rating of the Veteran's PTSD from 50 percent to 70 percent, effective October 16, 2006.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2014).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that, because of the assignment of the 70 percent rating for his PTSD, the Veteran now satisfies the schedular TDIU criteria effective October 16, 2006.  The Board further notes that the record reflects that the Veteran has, in fact, been unemployed since that date.  Finally, the record contains competent medical opinions reflecting that the Veteran has been unemployable due solely to his service-connected PTSD since October 16, 2006.  For example, an October 2011 letter from Dr. E.M.T., a psychologist, contains a detailed review of the Veteran's pertinent symptomatology and work history and offers the "professional opinion that [the Veteran's] PTSD as of August 2006 would have precluded him from sustaining substantial, gainful employment based on his education, training and past work experience."  

Based on the above, the Board finds that entitlement to an effective date of October 16, 2006, for the grant of TDIU is warranted.  The Board notes that the Veteran is presently not service-connected for any disabilities that have an effective date prior to that date, and so this decision constitutes a full grant of the benefit that is sought.  Once an effective date and disability rating have been assigned for his cervical spine disability, if he wishes to pursue an even earlier effective date for his TDIU, he may do so.  Such a claim would have to be based solely on the impairment caused by his service-connected cervical spine disability and is outside the scope of the present claim. 


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to an effective date of October 16, 2006, but no earlier, for entitlement to a TDIU, is granted.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


